Evans, P. J.
1. Where damages are claimed for a negligent injury to a finger, it is not error to allow questions properly illustrating the extent of the injury in its effect upon the injured person’s pursuit of his ordinary vocation in life.
2. Where contributory negligence of the plaintiff is not pleaded either as a complete defense or in mitigation of damages, it is not ground for new trial, in the absence of a written request, that the court omitted from his instructions the principle that if plaintiff and defendant are both at fault, the former may recover, but that his damages will be diminished in proportion to the amount of default attributable to him. Southern Ry. Co. v. Hooper, 110 Ga. 779 (36 S. E. 232).
3. The charge of the court was applicable to the case, and properly adjusted to the issues raised by the pleadings. The evidence authorized the verdict. Judgment affirmed. '

All the Justices concur.